DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
The 112 rejection is overcome by the claim amendments. 
See the new rejections below.

Claim Objections
Claim 5 recites “-upper”; it would appear that the dash here is spurious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 19 recites that “the sidewall of the copper material extends from the first redistribution structure, between the first encapsulant layer and the second encapsulant layer, and to the second redistribution structure.” It is not clear what it means for a sidewall (of a via in this case) to extend “between the first encapsulant layer and the second encapsulant layer”. This does not make sense on first reading. Potential means might include that the sidewall extends to the interface between the first and second encapsulant layers; that the sidewall extends between different portions of the first encapsulant layer and also between different portions of the second encapsulant layer; that it extends down through the first and second encapsulant layers, or something else. In any case it is not clear. For present purposes the examiner will assume that it can include any of the above meanings.
Claim 20 is rejected based on its dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jiang, US 2009/0039523.
Claim 1: Jiang discloses
a lower semiconductor die (12) including a bottom surface, a top surface opposite to the bottom surface of the lower semiconductor die, and a first bond pad (14) on the bottom surface of the lower semiconductor die (FIG. 7I); 
a lower encapsulant (20) surrounding the lower semiconductor die, wherein the lower encapsulant includes a bottom surface adjacent the bottom surface of the lower semiconductor die; 
a lower redistribution structure (16) on the bottom surface of the lower semiconductor die and on the bottom surface of the lower encapsulant; 
an upper semiconductor die (12) including a top surface, a bottom surface opposite to the top surface of the upper semiconductor die, and a second bond pad (14) on the top surface of the upper semiconductor die; 
an upper encapsulant (20) over a top surface of the lower encapsulant, the upper encapsulant surrounding the upper semiconductor die, wherein the upper encapsulant includes a top surface adjacent the top surface of the upper semiconductor die; 
an upper redistribution structure (20) on the top surface of the upper semiconductor die and on the top surface of the upper encapsulant; 
and a conductive via (32) extending through the lower encapsulant and the upper encapsulant and connecting the lower redistribution structure to the upper redistribution structure, wherein 
at least a portion of the lower encapsulant; 
and at least a portion of the upper encapsulant (FIG. 7I).
Claim 3: Jiang discloses an adhesion layer (28) between the top surface of the lower encapsulant and the bottom surface of the upper encapsulant.
Claim 4: the top surface of the lower semiconductor die is spaced apart from the bottom surface of the upper semiconductor die (FIG. 7I).
Claim 5: the top surface of the lower semiconductor die is adhered to the bottom surface of the upper semiconductor die (through adhesive 28).
Claim 7: Jiang discloses an external interconnection structure coupled to the lower redistribution structure, wherein the external interconnection structure includes one of a metal pillar, a solder bump, a solder ball, a land, or a flexible circuit board (solder ball, [0034]).
Claim 13: Jiang discloses
a first semiconductor die (12) including a bond pad (14); 
a first encapsulant (20) contacting and surrounding the first semiconductor die, the first encapsulant exposing the bond pad of the first semiconductor die (FIG. 7I); 
a first redistribution structure (16) on the first semiconductor die and the first encapsulant, the first redistribution structure connected to the bond pad of the first semiconductor die; 
a second semiconductor die (12) including a bond pad (14); 
a second encapsulant (20) contacting and surrounding the second semiconductor die, the second encapsulant and exposing the bond pad of the second semiconductor die; 
a second redistribution structure (16) on the second semiconductor die and the second encapsulant and connected to the bond pad of the second semiconductor die, wherein the first semiconductor die and the second semiconductor die are positioned between the first redistribution structure and the second redistribution structure (FIG. 7I); 
and a unitary conductive via (32) connecting the first redistribution structure to the second redistribution structure, wherein the first encapsulant and the second encapsulant contact the unitary conductive via (FIG. 7I).
Claim 14: the first encapsulant contacts the second encapsulant (FIG. 7I).
Claim 15: Jiang discloses an adhesion layer (28) between the first encapsulant and the second encapsulant.
Claim 16: the first encapsulant is interposed between the first semiconductor die and the second semiconductor die (FIG. 7I).
Claim 17: the first semiconductor die is adhered to the second semiconductor die ([0026]).
Claim 18: Jiang discloses an external interconnection structure on the first redistribution structure (solder ball, [0034]).
Claim 19: Jiang discloses
a first semiconductor die (12); 
a first encapsulant layer (20) comprising a first encapsulating material ([0018]) that surrounds the first semiconductor die (FIG. 7I); 
a first redistribution structure (16) coupled to (touching) the first semiconductor die and the first encapsulant layer; 
a second semiconductor die (12); 
a second encapsulant layer (20) comprising a second encapsulating material that surrounds the second semiconductor die; 
a second redistribution structure (16) coupled to the second semiconductor die and the second encapsulant layer, wherein the first semiconductor die and the second semiconductor die are positioned between the first redistribution structure and the second redistribution structure (FIG. 7I); 
and a conductive via (32) comprising a sidewall of a copper material ([0032]), wherein the sidewall of the copper material extends from the first redistribution structure, between the first encapsulant layer and the second encapsulant layer, and to the second redistribution structure (FIG. 7I).
Claim 20: the first encapsulant layer is adhered to the second encapsulant layer (with adhesive 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Aleksov, US 2020/0066663.
Claim 2: Jiang does not disclose that the top surface of the lower encapsulant contacts a bottom surface of the upper encapsulant. Aleksov at [0071] recites that “[i]f adhesive is required to connect the two modules this adhesive 1122 is dispensed on a surface of one of the modules 1100”; thus Aleksov clearly suggests that in some cases adhesive is not required, and that the encapsulants connect directly. It would have been obvious for those in the art to choose such direct connection as design choice available in the art.
Claim 9: Jiang discloses that
the lower redistribution structure includes: 
a first metal layer (16) on the bottom surface of the lower semiconductor die and the bottom surface of the lower encapsulant, the first metal layer connecting the first bond pad of the lower semiconductor die to the conductive via (FIG. 7I); 
and the upper redistribution structure includes: 
a second metal layer (16) on the top surface of the upper semiconductor die and the top surface of the upper encapsulant, the second metal layer connecting the second bond pad of the upper semiconductor die to the conductive via (FIG. 7I). 
Jiang does not disclose a first dielectric layer on the first metal layer and a second dielectric layer on the second metal layer. However, this was very common. See e.g. Aleksov FIG. 11E:

    PNG
    media_image1.png
    538
    734
    media_image1.png
    Greyscale

It would have been obvious to have dielectric layers over the conductive RDL in order to protect them from stray electrical contact, among other reasons.
Claim 10: the conductive via electrically connects the first metal layer of the lower redistribution structure to the second metal layer of the upper redistribution structure (FIG. 7I).
Claim 11: Jiang discloses an external interconnection structure coupled to the first metal layer of the lower redistribution structure (solder ball, [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Fisher, US 2006/0118939. Jiang discloses a method of packaging dies together but does not disclose what the dies are. Fisher discloses dies which are stacked together which breaks up the functional parts of a device such as an optical sensor into stacked dies. See Fisher at [0028]-[0030]. This would have rendered obvious the subject matter of claim 6, as the upper chip would be a sensor and the lower chip would be other processing elements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lin, US 2010/0130003. Jiang does not disclose an insulating layer interposed between the conductive via and each of the lower encapsulant and the upper encapsulant. However, using an insulating liner was common in the art. See e.g. Lin, insulating layer 446 for via 470. It would have had such an insulating layer in Jiang in order to protect and . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Wu, US 2017/0092622. Jiang discloses
the upper redistribution structure comprises one or more metal layers (16);
metal from the one or more metal layers does not extend over the central region of the top surface of the upper semiconductor die.
Jiang does not disclose what the substrates are used for. However, packaged sensor dies were well known in the art. See Wu, FIG. 7, which discloses:
the upper semiconductor die includes sensing circuitry (14) configured to sense phenomena (fingerprint sensor, [0030]) through a sensing region of the top surface of the upper semiconductor die (FIG. 7); 
the upper redistribution structure comprises one or more metal layers (16);
metal from the one or more metal layers does not extend over the sensing region (14) of the top surface of the upper semiconductor die (FIG. 7); 
and the sensing circuitry is configured to sense, through the sensing region of the upper semiconductor die and the upper redistribution structure, phenomena of an environment external to the semiconductor device without obstruction from the metal of the one or more metal layers (fingerprint sensor, [0030]). 
It would have been obvious to have had such functionality for the upper die of Jiang as it is consistent with the structure of Jiang and useful for any device that detects fingerprints for biometric security or other reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.